Citation Nr: 1709821	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  07-24 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for psoriatic arthritis involving the fingers, hands, wrists, elbows, shoulders and knees prior to May 4, 2016.

2.  Entitlement to an initial rating in excess of 60 percent for psoriatic arthritis involving the fingers, hands, wrists, elbows, shoulders and knees from May 4, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The Veteran served on active duty from December 1977 to December 1981 and from December 1984 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  November 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In July 2012 and November 2015 this issue was remanded by the Board for further development.

In a June 2016 rating decision, the agency of original jurisdiction (AOJ) assigned a 60 percent rating for the Veteran's psoriatic arthritis effective from May 4, 2016.  The Board observes, however, the Veteran has not indicated that this rating satisfies his appeal so his claim remains before the Board, and has been included on the title page of this decision, to include the recharacterization of such to show the staged ratings.  AB v. Brown, 6 Vet. App. 35 (1993).  

In July 2016 correspondence, the Veteran disagreed with the compensation rating adjustment.  See July 2016 VA Form 21-0958.  Although there is no indication that a statement of the case (SOC) has been issued, see 38 C.F.R. § 19.26 (2016); Manlincon v. West, 12 Vet. App. 238 (1999), the RO issued the Veteran an Appeals Process Letter in July 2016.  Hence, the Board discerns no need to remand to the RO for issuance of an SOC in this matter.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  Prior to May 2016, the Veteran's psoriatic arthritis involving the fingers, hands, wrists, elbows, shoulders and knees has been productive of a noncompensable limitation of motion of his knees, shoulders, wrists and hands/fingers, bilaterally. 

2.  Effective from May 2016, the Veteran's psoriatic arthritis involving the fingers, hands, wrists, elbows, shoulders and knees has been productive of a noncompensable limitation of motion of those joints.  

3.  The Veteran's psoriatic arthritis is not totally incapacitating.  


CONCLUSIONS OF LAW

The criteria for an increased combined evaluation of the joints affected by psoriatic arthritis (shoulders, wrists, hand/fingers and knees) to 60 percent for the period prior to May 2016 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.14 , 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (Code) 5002 (2016).  

The criteria for an increased combined evaluation of the joints affected by psoriatic arthritis (shoulders, elbows wrists, hand/fingers and knees) to 70 percent, effective from May 2016 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.14 , 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (Code) 5002 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Duties to notify and assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, further analysis of this question is not required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159 (2016). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated all the Veteran's pertinent treatment records with the claims file.  And, pursuant to the most recent November 2015 Board remand, the Veteran was also afforded an adequate examination.  The examiner considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  As such, the Board finds there has been substantial compliance with its November 2015 remand directives.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).





Increased ratings

General laws and regulations

The Veteran's psoriatic arthritis involves the bilateral shoulders, elbows, knees, wrist, and hands/finger joints.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) Id.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's psoriatic arthritis is rated under 38 C.F.R. § 4.71a, Code 5002.  Under Code 5002, a 20 percent evaluation is warranted for active arthritis where there are one or two exacerbations a year in a well-established diagnosis.  A 40 percent evaluation is warranted for active arthritis for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A 60 percent evaluation applies for active arthritis where the evidence demonstrates symptomatology less than the criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year, or a lesser number over prolonged periods.  Finally, a 100 percent evaluation is warranted for active arthritis for constitutional manifestations associated with active joint involvement, totally incapacitating.  38 C.F.R. § 4.71a, Code 5002.

Diagnostic Code 5002 further provides that chronic residuals, such as limitation of motion or ankylosis, are to be rated under the appropriate diagnostic codes for the specific joints involved.  Indeed, if psoriatic arthritis is in an inactive process, the chronic residuals are rated under the appropriate diagnostic codes for the specific joints involved.  Where the limitation of motion of the specific joint or joints involved is noncompensable under the applicable codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A note to Code 5002 states that ratings for an active process will not be combined with ratings for chronic residuals.  Instead, the higher of the two evaluations should be assigned.

For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  See 38 C.F.R. § 4.45 (2016).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2016) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2016).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

In a November 2006 rating decision, the RO granted service connection for psoriatic arthritis and assigned an initial 40 percent disability rating under the general rating formula, which contemplates an active process with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  In a June 2016 rating decision, the RO assigned a 60 percent rating effective from May 4, 2016, the date of the VA examination.  Notably, the 60 percent rating also contemplated active arthritis.  The Board notes, however based on the evidence of record it is to the Veteran's advantage to have his psoriatic arthritis evaluated as chronic residuals based on limitation of motion, as this results in a higher combined evaluation.

February 2006 to March 2007 private orthopedic notes show continued treatment for psoriatic arthritis.  The Veteran's medication was increased as he reported an increase in pain in his shoulders, hands, and knees.  He indicated that he was stiff and achy in the morning.

During a September 2013 VA examination, the Veteran reported problems with writing, computer, typing, and holding up his upper extremities due to psoriatic arthritis.  The examiner noted that the Veteran was currently receiving monthly B12 injections and folic acid.  The examiner indicated that joint involvement included thoracolumbar spine, sacroiliac joints, shoulders, elbows, wrist, hand/fingers, hips, knees, ankles, feet/toes.  Repetitive range of motion testing of the right shoulder revealed forward flexion and abduction were limited to 160 out of 180 degrees and internal and external rotation were limited to 60 out of 80 degrees.  The examiner stated that the Veteran's range of motion was limited by joint pain.  Upon repetitive range of motion testing of the left shoulder, forward flexion and abduction were limited to 170 out of 180 degrees and internal and external rotation were noted to be normal at 80 degrees.  The examiner stated that the Veteran's range of motion was limited by joint pain. 

Upon repetitive range of motion testing of the right and left elbows, range of motion was noted to be full/normal (145 degrees bilaterally) with no objective evidence of pain.  Upon repetitive range of motion testing of the right and left wrists dorsiflexion was limited to 60 out of 70 degrees, palmar flexion was limited to 70 out of 80 degrees, radial deviation was limited to 10 out of 20 degrees, and ulnar deviation was limited to 35 out of 45 degrees.  The examiner stated that the range of motion was limited by joint pain. 

Upon repetitive range of motion testing of both hands/fingers, metacarpal range of motion was noted to be 0 to 80 degrees, proximal interphalangeal joint range of motion was noted to be 0 to 100 degrees, and distal interphalangeal joint range of motion was noted to be 0 to 60/70 degrees.  The examiner noted that fisting to the transverse crease was normal and that the Veteran had intact opposition.  Upon repetitive range of motion testing of the right and left knees, flexion was limited to 100 out of 140 degrees and extension was noted to be normal at 0 degrees.  The examiner stated that the range of motion was limited by joint pain and stiffness.  There was no objective evidence of knee instability on examination.  The examiner noted that an opinion regarding if when and to what extent, in degrees, further "repetitive use" or reported flare ups could significantly limit functional ability in any of these joints is not one with literature support, but instead based on clinical information including history and physical findings and that more definitive loss of function due to flare ups cannot be determined without resorting to mere speculation. 

Regarding the Veteran's psoriatic arthritis, the examiner noted that currently there are no constitutional manifestations associated with active joint involvement that are totally incapacitating.  In addition, the examiner noted that the psoriatic arthritis is not manifested by weight loss and anemia at this time.  The examiner noted that the Veteran's current anemia is due to a B12 deficiency, which preceded his  psoriatic arthritis diagnosis and therefore this is no nexus.  The examiner noted that the Veteran currently holds a full time job but that he missed 25 days of work in 2013 due to his back pain and psoriatic arthritis.  The Veteran reported that he has had 4 or more non-incapacitating and 4 or more incapacitating exacerbations per year of psoriatic arthritis. 

Additional treatment records during the period prior to May 2016, show no specific treatment for psoriatic arthritis.  

As indicated in the September 2013 examination report, apart from the elbows which had normal range of motion, the Veteran had limitation of motion of the shoulders, knees, wrists, and hands/fingers.  Although the limitations would be non-compensable under the specific diagnostic codes for those joints, (codes 5201, 5215, 5260, 5216 - 5230) each major joint (shoulders, wrists, knees) and group of minor joints (hands/fingers) so affected by limitation of motion warrants a 10 percent rating which when combined under diagnostic code 5002, and the bilateral factor considered, produces a 60 percent evaluation.  

In this regard, 38 C.F.R. §  4.26 provides when a partial disability results from disease or injury of both extremities or of paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability.  Thus, the 10 percent ratings for each of the Veteran's paired major joints and minor joint groups, right and left, are to be combined, and 10 percent of this value should then be added before converting to degree of disability.  See 38 C.F.R. 4.71a, Code 5002; see also § 4.26(b) (the correct procedure when applying the bilateral factor to disabilities affecting both the upper and lower extremities is to combine the ratings of the disability affecting the four extremities in the order of their individual severity and apply the bilateral factor by adding, not combining, 10 percent of the combined value thus attained).  This results in a combined value of 60 for the period prior to May 2016 [10 + 10 = 19 (shoulders), +10 = 27 + 10 (wrists) = 34 + 10 = 41 + 10 (hands/fingers) = 47 + 10 =52 + 10 (knees) = 57.  When 10 percent of this combined value [5.7] is then added (not combined), it results in a value of 62.7 [57+5.7 = 62.7].  This evaluation results in 60 percent when converting to the degree of disability under 38 C.F.R. § 4.25.

The Board notes that a higher rating is not warranted prior to May 2016, as the record does not support a finding that the Veteran had constitutional manifestations with active joint involvement which were totally incapacitating, which would warrant a 100 percent rating.  See Code 5002.

Thereafter, the evidence includes the May 2016 VA examination report, where the Veteran indicated his last flare-up was 4-5 months prior.  He indicated that he was currently on a new medication which helped to control skin flare-ups, but not the psoriatic arthritis.  The Veteran reported that he continued to experience swelling and pain of all fingers on both hands, he had a problem with grip/grasping things, he drops objects, and that he currently has a dictation program in his computer to refrain from typing due to pain of all fingers (he indicated that the dictation program was accommodation for his employer), and he refrains from lifting objects.  The Veteran also reported back pain, bilateral shoulder, elbows, wrists, hips, knees, ankles, and bilateral foot pain throughout the day but mostly in the morning.  He indicated that he has increasing back pain over the years in spite of his past back surgery.  

The examiner noted that the Veteran's condition limited his motion in each of the joints affected, (although the specific degree was not identified).  The examiner also opined that after carefully reviewing the Veteran's entire file, to include the previous VA examination report and the Veteran's statements, the Veteran had incapacitating exacerbations of psoriatic arthritis during this rating period.  The examiner noted that the Veteran has missed 26 days of work between January 2015 and January 2016 and 2 weeks from January 2016 to date due to the psoriatic arthritis and lumbar spine.  The examiner indicated that it was not possible to make a distinction between symptoms associated with psoriatic arthritis and lumbar spine.  The examiner noted that despite symptomatology, the Veteran continues to work as a manager and that his job has made some accommodations for his disability.  The examiner concluded that the Veteran does not have any current constitutional manifestations associated with active joint involvement that are totally incapacitating.

In various correspondence, to include the most recent June 2016 correspondence, the Veteran reiterated his contentions that he experiences pain in all of his joints due to the psoriatic arthritis, despite the medication.

In light of the evidence described above that shows that limitation of motion is also now present in the Veteran's left and right elbow, as well as the shoulders, wrists, hand/fingers, and knees, the Board finds that the evidence reasonably shows that the Veteran is entitled to a combined 70 percent rating for the impairment to his various joints from his psoriatic arthritis effective from May 2016.  

As previously, a 10 percent evaluation is assignable for each of the Veteran's major joint, as well as the minor joint groups of his hands.  The combination of the Veteran's ratings for each major joint or minor joint group and consideration of the bilateral factor, results in a 70 percent rating under 38 C.F.R. § 4.25.  

[10 + 10 = 19 (shoulders), +10 = 27 + 10 (wrists) = 34 + 10 = 41 + 10 (hands/fingers) = 47 + 10 =52 + 10 (knees) = 57 + 10 = 61 + 10 (elbows) = 65 .  When 10 percent of this combined value [6.5] is then added (not combined), it results in a value of 71.5 [65+6.5 = 71.5].  This evaluation results in 70 percent when converting to the degree of disability under 38 C.F.R. § 4.25.] 

The Board notes that a higher rating is not warranted.  Indeed, the record does not support a finding that the Veteran had constitutional manifestations with active joint involvement which were totally incapacitating, which would warrant a 100 percent rating.  See Code 5002.

Other considerations

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected psoriatic arthritis with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the psoriatic arthritis resulted in pain, stiffness, and tenderness of the joints; which is encompassed in Code 5002 as symptom combinations for chronic residuals of the affected joints.  The rating criteria also encompass very broad criteria when considered as an active process ("definite impairment" "severe impairment").  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.

In this regard, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities. 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  The Board finds, however, in this case, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.   Indeed, his combined rating is now 90 percent, with no indication he is totally incapacitated.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected psoriatic arthritis.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447   (2009), that a total disability rating based on individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, while it has been documented that the Veteran's psoriatic arthritis has caused some functional impairment to include with employability the record shows that he is still employed.  As such, Rice is inapplicable to this case and need not be further addressed.


ORDER

Subject to the law and regulations governing the payment of VA monetary benefits, a combined 60 percent rating for psoriatic arthritis involving the fingers, hands, wrists, elbows, shoulders and knees prior to May 2016, is granted.

Subject to the law and regulations governing the payment of VA monetary benefits, a combined 70 percent rating for the impairment to the joints affected by psoriatic arthritis involving the fingers, hands, wrists, elbows, shoulders and knees effective from May 2016, is granted.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


